      Case 5:18-cv-02585-NC Document 519-1 Filed 01/31/20 Page 1 of 7



 1   JAMES McMANIS (40958)
     ELIZABETH PIPKIN (243611)
 2   CHRISTINE PEEK (234573)
     McMANIS FAULKNER
 3   a Professional Corporation
     50 West San Fernando Street, 10th Floor
 4   San Jose, California 95113
     Telephone:     (408) 279-8700
 5   Facsimile:     (408) 279-3244
     Email:         epipkin@mcmanislaw.com
 6
     Attorneys for defendants and counter-claimants,
 7   RiverPay Inc., a Canadian corporation,
     RiverPay, Inc., a Delaware corporation,
 8   and Kenny E Shi, and defendant Yue (“York”) Hua
 9                               UNITED STATES DISTRICT COURT

10                              NORTHERN DISTRICT OF CALIFORNIA

11

12   CITCON USA LLC,                                Case No.: 5:18-cv-02585-NC

13                 Plaintiff,                       SUPPLEMENTAL DECLARATION OF
                                                    ELIZABETH PIPKIN IN SUPPORT OF
14          v.                                      MOTION TO WITHDRAW AS COUNSEL
                                                    FOR RIVERPAY INC., A CANADIAN
15   RIVERPAY INC., a Canadian corporation,         CORPORATION, AND RIVERPAY, INC.,
     RIVERPAY, INC., a Delaware corporation,        A DELAWARE CORPORATION
16   YUE HUA, a.k.a., YORK HUA, an individual,
     KENNY E SHI, an individual, and DOES 1         Date:  February 26, 2020
17   through 20,                                    Time: 1:00 p.m.
                                                    Ctrm: 5, 4th Floor
18                 Defendants.                      Judge: The Hon. Nathanael Cousins

19
     RIVERPAY INC., a Canadian corporation,
20   RIVERPAY, INC., a Delaware corporation,
     and KENNY E SHI, an individual,
21
                   Counter-Claimants,
22
            v.
23
     CITCON USA, LLC, a California limited
24   liability company, WEI JIANG, an individual,
     and DOES 1 through 20,
25
                   Counter-Defendants.
26

27

28


     SUPP. DECL. OF ELIZABETH PIPKIN ISO MOTION TO WITHDRAW; Case No. 5:18-cv-02585-NC
      Case 5:18-cv-02585-NC Document 519-1 Filed 01/31/20 Page 2 of 7



 1          I, Elizabeth Pipkin, declare:
 2          1.      I am an attorney at law duly licensed to practice before the United States District
 3   Court for the Northern District of California. I am a partner at McManis Faulkner, attorneys of
 4   record for defendants and counter-claimants RiverPay Inc., a Canadian corporation, RiverPay,
 5   Inc., a Delaware corporation, and Kenny E Shi, and defendant Yue (“York”) Hua, in the above-
 6   entitled action. I submit this supplemental declaration in support of the motion to withdraw as
 7   counsel of record for defendants and counter-claimants RiverPay Inc., a Canadian corporation,
 8   and RiverPay, Inc., a Delaware corporation. This declaration is based upon my own personal
 9   knowledge, and, if called as a witness to testify to the matters asserted herein, I could testify
10   competently.
11          2.      On January 10, 2020, McManis Faulkner and all of its attorneys who have
12   appeared in this action filed a motion to withdraw as counsel for defendants and counter-
13   claimants RiverPay Inc., a Canadian corporation, and RiverPay, Inc., a Delaware corporation.
14   The motion was made on the grounds that circumstances had arisen that make it unreasonably
15   difficult for McManis Faulkner to carry out the representation, specifically, that defendants had
16   breached the agreement of representation with respect to the payment of legal fees.
17          3.      Since January 10, 2020, the circumstances have not improved with respect to
18   defendants’ failure to pay, and breach of their agreement to pay legal fees. Our office devoted a
19   substantial amount of resources to the trial in this matter, for which we have not received
20   payment. It will impose a substantial hardship on McManis Faulkner to continue representation
21   without payment.
22          4.      McManis Faulkner previously provided notice that it would file a motion to
23   withdraw from representation of the RiverPay corporate defendants absent compliance with the
24   agreement of representation on or before January 10, 2020. On January 11, 2020, I sent a copy
25   of our moving papers for this motion by email to Yue Hua. On January 31, 2020, McManis
26   Faulkner provided further written notice that RiverPay Inc., a Canadian corporation and
27   RiverPay, Inc., a Delaware corporation must obtain substitute counsel in this action.
28   ///

                                                 1
     SUPP. DECL. OF ELIZABETH PIPKIN ISO MOTION TO WITHDRAW; Case No. 5:18-cv-02585-NC
      Case 5:18-cv-02585-NC Document 519-1 Filed 01/31/20 Page 3 of 7



 1          5.      Attached as Exhibit A is a true and correct copy of a proof of service for the
 2   moving, opposition, and reply papers for this motion.
 3

 4          I declare under penalty of perjury under the laws of the United States that the foregoing is
 5   true and correct.
 6   DATED: January 31, 2020                          McMANIS FAULKNER
 7
                                                      /s/ Elizabeth Pipkin
 8                                                    ELIZABETH PIPKIN
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 2
     SUPP. DECL. OF ELIZABETH PIPKIN ISO MOTION TO WITHDRAW; Case No. 5:18-cv-02585-NC
Case 5:18-cv-02585-NC Document 519-1 Filed 01/31/20 Page 4 of 7




                                EXHIBIT A
      Case 5:18-cv-02585-NC Document 519-1 Filed 01/31/20 Page 5 of 7



 1   JAMES McMANIS (40958)
     ELIZABETH PIPKIN (243611)
 2   CHRISTINE PEEK (234573)
     CHRISTOPHER ROSARIO (326436)
 3   McMANIS FAULKNER
     a Professional Corporation
 4   50 West San Fernando Street, 10th Floor
     San Jose, California 95113
 5   Telephone:     (408) 279-8700
     Facsimile:     (408) 279-3244
 6   Email:         crosario@mcmanislaw.com
 7 Attorneys for defendants and counter-claimants,
   RiverPay Inc., a Canadian corporation,
 8 RiverPay, Inc., a Delaware corporation,
   Yue Hua, a.k.a. York Hua, and
 9 Kenny E Shi

10
                                UNITED STATES DISTRICT COURT
11
                           NORTHERN DISTRICT OF CALIFORNIA
12

13
     CITCON USA LLC,                                 Case No.: 5:18-cv-02585-NC
14
                   Plaintiff,                        CERTIFICATE OF SERVICE
15
            v.
16
     RIVERPAY INC., a Canadian corporation,
17   RIVERPAY, INC., a Delaware corporation,
     YUE HUA, a.k.a., YORK HUA, an individual,
18   KENNY E SHI, an individual, and DOES 1
     through 20,
19
                   Defendants.
20

21   RIVERPAY INC., a Canadian corporation,
     RIVERPAY, INC., a Delaware corporation, and
22   KENNY E SHI, an individual,
23                 Counter-Claimants,
24          v.
25   CITCON USA, LLC, a California limited
     liability company, WEI JIANG, an individual,
26   and DOES 1 through 20,
27                 Counter-Defendants.
28

                                                    1
     CERTIFICATE OF SERVICE; Case No. 5:18-CV-02585-NC
      Case 5:18-cv-02585-NC Document 519-1 Filed 01/31/20 Page 6 of 7



 1                                    CERTIFICATE OF SERVICE
 2         I am employed in the County of Santa Clara, State of California. I am over the age of 18
   and not a party to the within action; my business address is 50 West San Fernando Street, 10th
 3
   Floor, San Jose, California 95113. My email address is: eschneider@mcmanislaw.com.
 4
           On January 31, 2020, I served the foregoing documents described as:
 5
      1. NOTICE OF MOTION AND MOTION TO WITHDRAW AS COUNSEL FOR
 6         RIVERPAY, INC., A CANADIAN CORPORATION, AND RIVERPAY, INC., A
           DELAWARE CORPORATION;
 7

 8      2. DECLARATION OF ELIZABETH PIPKIN IN SUPPORT OF MOTION TO
           WITHDRAW AS COUNSEL FOR RIVERPAY, INC., A CANADIAN
 9         CORPORATION, AND RIVERPAY, INC., A DELAWARE CORPORATION;

10      3. [PROPOSED] ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL
           FOR RIVERPAY, INC., A CANADIAN CORPORATION, AND RIVERPAY,
11         INC., A DELAWARE CORPORATION;
12
        4. PLAINTIFF CITCON USA LLC’S AND COUNTER-DEFENDANTS CITCON
13         USA LLC’S AND WEI JIANG’S OPPOSITION TO MOTION TO WITHDRAW
           AS COUNSEL FOR RIVERPAY INC., A CANADIAN CORPORATION, AND
14         RIVERPAY, INC., A DELAWARE CORPORATION;
15      5. REPLY IN SUPPORT OF MOTION TO WITHDRAW AS COUNSEL FOR
16         RIVERPAY INC., A CANADIAN CORPORATION, AND RIVERPAY, INC., A
           DELAWARE CORPORATION;
17
        6. SUPPLEMENTAL DECLARATION OF ELIZABETH PIPKIN IN SUPPORT OF
18         MOTION TO WITHDRAW AS COUNSEL FOR RIVERPAY INC., A CANADIAN
           CORPORATION, AND RIVERPAY, INC., A DELAWARE CORPORATION
19

20    on the parties in this action by placing a true copy(ies) or the original(s) thereof enclosed in a
      sealed envelope(s) addressed as follows:
21
      RiverPay Inc. (Canada)
22    5100 Orbitor Drive, Suite 403
      Mississiauga, ON L4W 5R8
23    Canada
24
      Agent for Service of Process for RiverPay, Inc. (Delaware)
25    c/o Rocket Lawyer Corporate Services LLC,
      2035 Sunset Lake Road, Suite B-2
26    Newark, DE 19702
27

28

                                                    2
     CERTIFICATE OF SERVICE; Case No. 5:18-CV-02585-NC
      Case 5:18-cv-02585-NC Document 519-1 Filed 01/31/20 Page 7 of 7



 1    Yue “York” Hua
      2751 South Norfolk Street, Apt. 211
 2    San Mateo, CA 94403
 3
      Kenny E Shi
 4    40943 Rioja Court
      Fremont, CA 94539
 5

 6
             (BY CERTIFIED MAIL) I enclosed the documents in a sealed envelope or package
 7   addressed to the persons at the addresses listed above or on the attached service list. I placed the
     envelope for collection and mailing, following our ordinary business practices. I am readily
 8   familiar with this businesses' practice for collecting and processing correspondence for mailing.
     On the same day that correspondence is placed for collection and mailing, it is deposited in the
 9   ordinary course of business with the United States Postal Service, in a sealed envelope with
10   postage fully prepaid. I am employed in the county where the mailing occurred. The envelope
     or package was placed in the mail at San Jose, California.
11

12          I declare under penalty of perjury under the laws of the State of California that the
     foregoing is true and correct.
13
     Dated: January 31, 2020                            /s/ Elena Schneider
14
                                                        ELENA SCHNEIDER
15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                    3
     CERTIFICATE OF SERVICE; Case No. 5:18-CV-02585-NC
